Juan Gerardo Oliva, Rosina
                                                                 Oliva, Individually and as
                                                                  Successor Trustee of the
                                                                 Davila Family Trusts B, C,
                                                               and D, and Alma Guadalupe /s

                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 20, 2015

                                    No. 04-14-00657-CV

           Richard LESHIN, Successor Trustee of the Davila Family Trust, Trust A,
                                       Appellant

                                             v.

Juan Gerardo OLIVA, Rosina Oliva, Individually and as Successor Trustee of the Davila Family
                    Trusts B, C, and D, and Alma Guadalupe Davila,
                                        Appellees

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2008-CVF-000855-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

                                      ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

       The panel has considered the Appellee Juan Gerardo Oliva’s Motion for Rehearing, and
the motion is DENIED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court